               Case 2:10-mj-00086-DB Document 6 Filed 04/16/21 Page 1 of 1


 1 PHILLIP A, TALBERT
   Acting United States Attorney
 2 MICHELLE RODRIGUEZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:10-MJ-00086-DB

12                                 Plaintiff,          [PROPOSED] ORDER

13                           v.

14   ROBERTO ORTEGA SANDOVAL,

15                                 Defendant.

16

17          The United States’ motion to dismiss without prejudice the complaint charging a violation of 18
18 USC 1073, Unlawful Flight to Avoid Prosecution, and its associated arrest warrant, all in the above
19 referenced case, 2:10-MJ-00086-DB, against ROBERTO ORTEGA SANDOVAL is GRANTED.

20
     Dated: April 15, 2021
21
                                                           HON. JEREMY D. PETERSON
22                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                       1
